Citation Nr: 1207894	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, including as due to an undiagnosed illness.


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 1981, from January to May 1991, and in January 2002, including various unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from September 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In support of his claims, the Veteran testified at a hearing at the RO in May 2007 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The Board subsequently remanded this case in September 2007 and July 2008 for further development.

In February 2010 the Board issued a decision denying claims for service connection for obstructive hydrocephalus and memory loss, including as due to an undiagnosed illness.  However, the Board again remanded this remaining claim for headaches, also including due to an undiagnosed illness, to the RO via the Appeals Management Center (AMC) in Washington, DC, for a supplemental medical opinion.  This additional medical opinion was provided in June 2010.  The AMC since has considered this additional opinion and other evidence in a June 2011 supplemental statement of the case (SSOC), but has continued to deny this remaining claim, so it is again before the Board.


According to a statement received in June 2009, the Veteran indicated he additionally wants service connection for posttraumatic stress disorder (PTSD).  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War from January to May 1991.

2.  There was no diagnosis of headaches or any associated head injury with loss of consciousness during his service, either during his Persian Gulf War service in 1991or at other times while in the reserves, including previously during the 1980s.

3.  There is suggestion his headaches, like his memory loss, are a symptom of his obstructive hydrocephalus, which the Board already has determined in its prior February 2010 decision is unrelated to his military service; in any event, even if not associated with the hydrocephalus, it also has not been shown these headaches are a result or manifestation of undiagnosed illness stemming from his Persian Gulf War service or a result or consequence of any other injury or trauma to his head that he may have sustained while in service.

CONCLUSION OF LAW

The Veteran's headaches were not incurred in or aggravated by his service and may not be presumed to have been incurred in service, including the result of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2003, November 2004, November 2006, May 2009, and March 2010.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Note also that the November 2006 letter complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC went back and readjudicated his claim in the December 2007 statement of the case (SOC) and August 2009 and June 2011 supplemental SOCs (SSOCs) - including considering the additional evidence 
received in response to that additional notice.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he has identified as possibly pertinent, including his service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.  Also, he had a VA compensation examination for a medical nexus opinion concerning the etiology of his headaches, but especially insofar as their potential relationship with his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The Board requested that medical nexus opinion when remanding this claim in July 2008.  Since, however, there had not been compliance with this remand directive, including substantial compliance, the Board again remanded this claim in February 2010 for supplemental comment in an addendum opinion.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  And the VA compensation examiner provided this necessary additional opinion in June 2010.  Thus, the duty to assist the Veteran with this claim has been met.  38 U.S.C.A. § 5103A.


Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Governing Statutes, Regulations and Case Law

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty (AD), and "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of [INACDUTRA] during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's reserve service prior to and after his call to active duty (AD) for Operation Desert Storm/Desert Shield, service connection only may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for injury, though not disease, incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection generally is not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of sound condition at entrance into service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309(a).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA, however.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See also Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

But because this Veteran served on active duty in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, if it is shown he meets the requirements of this statute and regulation.

According to this statute and regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i), as amended effective December 29, 2011.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (codified at 38 C.F.R. § 3.317(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).


For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Court also has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


III.  Service Connection for Headaches, Including as due to Undiagnosed Illness

The Veteran contends he has an undiagnosed illness manifested by headaches, which is due to his service in the Southwest Asia Theater of Operations during the Persian Gulf War from January to May 1991.

Briefly reviewing the medical record, his service treatment records (STRs) are unremarkable for any indication of complaints, treatment, findings or diagnoses of headaches during his service.  However, aside from his Persian Gulf War service during 1991, he alleges that he also previously was injured when he fell on his head in 1985.

Post-service private medical records show the Veteran was involved in a motor vehicle accident (MVA) in February 1999.  A CT scan revealed hydrocephalus.  Since then he has complained of headaches.  To try and reduce them and their intensity, he had ventriculoperitoneal shunt placement in February 1999 and three subsequent shunt revisions, with the last in January 2005.

Service connection cannot be granted under 38 C.F.R. § 3.317 because there is suggestion the Veteran's headaches are attributable to a known clinical diagnosis, obstructive hydrocephalus, not instead a manifestation of an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(i).  And there is no medical nexus evidence otherwise attributing these headaches to his military service, to otherwise warrant the granting of service connection.

A determination of service connection requires findings of both the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Based on the relevant medical and lay evidence in the file, the Board finds that this evidence does not support the notion that the Veteran experiences headaches as a result or consequence of his military service.  As noted in reviewing this claim, there are no complaints, findings, or diagnoses regarding headaches during his military service.  This is probative evidence against this claim, although not altogether dispositive of it.  See Struck v. Brown, 9 Vet. App. 145 (1996) (Contemporaneous medical findings may be given more probative weight).

He submitted lay statements from fellow soldiers and friends in February 2005 and October 2007 in support of this claim.  But the February 2005 lay statements fail to mention any instances of head trauma during his service that might have precipitated his headaches.  However, one of the statements from a fellow soldier submitted in October 2007 referenced an incident during the summer of 1985.  This soldier states the Veteran fell "head long through an open pit area of flooring landing headfirst; a fall of 5 or 6 feet."  He further states the Veteran was unconscious for longer than 10 minutes.  Unfortunately, the statement also indicates the unit was disbanded and the records destroyed.  So there seemingly is acknowledgment there is no objective documentation of this alleged injury, that is, other than this supporting lay testimony.  This notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as treatment records (e.g., STRs).  The Federal Circuit Court in Buchanan indicated the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by any contemporaneous medical evidence, such as in the way of actual treatment records.  See, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15. 

The Veteran's STRs fail to mention any indication he sustained trauma to his head during his service, including in the manner alleged, and there is no indication the records concerning his service are incomplete.  To the contrary, the only indication of a traumatic head injury is as the result of the motor vehicle accident in 1999, when he was not in service.  The lay statements do not allege that his headaches subsequently were aggravated during his January 2002 active military service. 

Additionally, the Veteran had a VA compensation examination in May 2009.  In the June 2010 addendum another VA examiner reviewed the Veteran's record and stated:

Based on review of all medical records available, history and exam conducted on 5/6/09 I cannot resolve this issue without resort to mere speculation.  Headaches, although a very nonspecific symptom, could be a sign of obstructive hydrocephalus.  In this particular case, of note is the fact that the vet did not have complaints of headaches reported to his medical care providers.  Also, headaches are a sign of intracranial pressure caused by obstructive hydrocephalus; this patient underwent surgical procedures (see C-file) that should have relieved the increased intracranial pressure.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

In this particular case at hand, the June 2010 VA compensation examiner indicated that the available information simply would not allow her to provide the requested definitive medical nexus opinion.  And she explained why such an opinion is not possible or feasible under the circumstances presented.  So it is unlikely this VA compensation examiner would be able to provide a more definitive medical opinion even if given the additional opportunity to consider other evidence or information, etc., and provide supplemental comment.  Therefore the Board must consider the record at hand, which is basically the Veteran's contentions that his headaches are related to his military service, not instead to his MVA in 1999 or obstructive hydrocelphalus.

Significant is that there are no clinical records reflecting even complaints of headaches until 1999, much less showing a diagnosis or findings related thereto, and that was over 8 years after the Veteran's second period of military service had ended and, even then, only after sustaining the intercurrent injury as a civilian in that motor vehicle accident, which was unrelated to his military service.  The absence of any intervening complaints of headaches, prior to that accident, while not altogether dispositive of this claim, nonetheless is probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Ultimately, the Board must consider all the evidence relevant to this claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

But that said, continuous symptoms, not necessarily treatment for them, is the real essence of 38 C.F.R. § 3.303(b) and Savage, 10 Vet. App. at 494-97, to establish continuity of symptomatology since service and provide the required alternative nexus in the absence of supporting medical evidence.  During his March 2005 VA examination the Veteran reported that he was exposed to Sarin while stationed in Southwest Asia.  He also maintains that, after discharge from service, he underwent extensive medical evaluation for headaches between 1991 and 1999, so during the years preceding his 1999 MVA.  But he has not shown he has experienced continuous headaches since service, prior to that MVA, and the June 2010 VA examiner has cited the absence of any complaints of headaches at any earlier point in time as a relevant and notable consideration.

Further in this regard, although the Veteran has attested to having headaches since his service in Southwest Asia in 1991 as a means of establishing the required continuity of symptomatology since that service, the Board finds it significant that when reviewing his medical records there is no indication he complained about, much less received treatment for, headaches since 1991, including in the way of any diagnostic testing such as magnetic resonance imaging (MRI) or computerized tomography (CT) scan.  Perhaps even more significant that, in reviewing a February 1999 private pre-operative report outlining his relevant medical history, even he himself acknowledged that he had developed headaches only after his MVA in 1999.  He did not report any prior history of headaches, either dating back to his Persian Gulf War service in 1991 or even to his claimed earlier head trauma in 1985 or thereabouts.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Courts have recognized that statements and history given in anticipation of treatment for a claimed disability, or in the course of treatment for the disability, have a high degree of credibility because it is in the Veteran's best interest to provide the most accurate details and history of his disability to facilitate receiving the best possible treatment for it.

Moreover, in considering his credibility, the Board sees that he has given different accounts of that MVA, including insofar as his consequent disability.  For instance, during a July 2003 psychiatric evaluation (evidently in conjunction with a claim for Social Security Administration (SSA) benefits), he reported that he was involved in that MVA while on duty as a policeman, but all the records concerning that accident indicate, instead, he was a passenger in a car that his spouse was driving.

This inconsistency in his reporting of the onset of his associated symptoms undermines his credibility and, in turn, lessens the probative value of his lay testimony that he experienced relevant symptoms during service and that he has continued to during the many years since his discharge from service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  Furthermore, such statements are in conflict with the remainder of the evidence of record, including contemporaneous medical reports.  Therefore, the Board finds his statements that he has had headaches continuously since service are not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must consider his lay statements, it may consider whether his self-interest may be a factor in making such statements).

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  And the ultimate probative value of the Veteran's lay testimony, as well as that of the others who submitted statements on his behalf, is determined not just by the competency of this lay testimony, but also by its credibility, which in this instance is lacking for the reasons and bases mentioned.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 


Because it also appears the etiology of the Veteran's headaches is quite complex, given the statements in the June 2010 addendum opinion, this is not a situation where his and the other lay testimony, alone, can establish the required linkage or nexus to his military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as in a claim for rheumatic heart disease).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for service connection for headaches, including as due to undiagnosed illness.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

The claim for service connection for headaches, including as due to undiagnosed illness, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


